TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 21, 2016



                                     NO. 03-14-00410-CR


                               Juan Manuel Alacan, Appellant

                                                v.

                                 The State of Texas, Appellee




            APPEAL FROM 27TH DISTRICT COURT OF BELL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
                AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction signed by the trial court. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.